Appeal No. 20036 from Judgment dated February 29, 1988, Eugene M. Bogen, Ruling Judge, Washington County Circuit Court.
Count I: Conviction of Possession of a Concealed Weapon and Sentence of Two (2) Years in the Mississippi Department of Corrections; Count II: Conviction of Aggravated Assault and Sentence of Fifteen (15) Years in the Mississippi Department of Corrections Affirmed. Said sentences are to run concurrently and Anderson is to make restitution to Delta Medical Center in the amount of $24,461.36 and pay all court costs.